department of the treasury internal_revenue_service washington d c feb government entities division uniform issue list ter rat legend taxpayer a ira b financial_institution c account d financial_institution e city x city y amount dear this is in response to your request dated date as supplemented by correspondence dated date in which you request through your authorized representative a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a represents that she received a distribution equal to amount from ira b which was maintained by financial_institution c taxpayer a asserts that her failure to accomplish a rollover within the 60-day period prescribed by sec_408 of the code was due to her failure to receive notification that financial_institution c would no longer serve as the custodian for ira b taxpayer a maintained ira b with financial_institution c in late financial_institution c attempted to contact taxpayer a to inform her of their resignation as custodian of ira b effective date this notice was sent to taxpayer a’s last_known_address in city x taxpayer a never received the notice from financial_institution c because she had moved to another address in city y when taxpayer a did not respond to the notice financial_institution c transferred ira b to financial_institution e which placed amount in account d a non-ira account in date taxpayer a received the notice from financial_institution c at her new address in city y taxpayer a represents that she does not know why financial_institution c did not have her correct address in nor how they finally were able to send her the notice in august when taxpayer a received the notice she contacted financial_institution c who informed her that ira b had been transferred to financial_institution e and placed in a non-ira account taxpayer a represents that the assets in ira b have not been used for any other purpose taxpayer a also represents that financial_institution e has agreed to serve as an ira custodian if taxpayer a receives a waiver from the service based on the above facts and representations taxpayer a requests a waiver of the 60-day requirement contained in sec_408 of the code with respect to the distribution of amount from ira b sec_408 of the code defines an ira to mean a_trust created or organized in the united_states and requires that the trustee be a bank or an approved non- bank trustee sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money or any other_property is paid into an ira for the benefit of such individual not later than the 60th day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the 60th day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 i received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary_of_the_treasury may waive the 60-day requirement under sec_408 and sec_408 where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement revproc_2003_16 2003_4_irb_359 provides that the service will issue a ruling waiving the 60-day rollover requirement in cases where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the taxpayer in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer a are consistent with her assertion that the failure to complete a rollover of the distribution of amount from ira b was due to a failed notification of the distribution because of a postal delivery error therefore pursuant to sec_408 of the code the service waives the 60-day rollover period with respect to amount provided all other requirements of sec_408 except the 60-day requirement will be met with respect to the contribution of amount to an ira amount will be considered a rollover_contribution with the meaning of sec_408 this ruling does not authorize the rollover of amounts that are required to be distributed by sec_408 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_61 k of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter_ruling is being sent to your authorized representative if you wish to inquire about this ruling please contact d se t ep ra t1 at please address all correspondence to sincerely yours cariton a watkins manager employee_plans technical group enclosures notice of intention to disclose deleted copy of this letter cc
